Citation Nr: 0411696	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
legs.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to service connection for hives.

6.  Entitlement to an initial compensable evaluation for 
hiatal hernia. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from April 1969 to 
October 1975 and from October 1979 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

The Board observes that the issue of service connection for 
sinusitis was withdrawn by the veteran at the Board hearing 
held on October 31, 2003.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.204(b) (2002).  Accordingly, this 
issue is not for the Board's consideration here.

Although the issues of entitlement to increased ratings for 
degenerative joint disease of the lumbar spine and herniated 
nucleus pulposus of the cervical spine have not been 
certified for appeal, on May 22, 2002, the veteran filed a 
notice of disagreement to the February 2002 rating decision, 
which granted an increase to 40 percent disabling for the 
veteran's lumbar spine disability and continued the 20 
percent rating for the veteran's cervical spine disability.  
In a letter dated December 10, 2002, the veteran requested 
that VA inform him of the status of his NOD.   A second 
request was issued from the veteran on March 17, 2003.  In 
April 2003 the veteran's representative sent a request to VA 
requesting a status report on the veteran's back issue.  To 
date, the RO has not issued a Statement of the Case (SOC) 
regarding entitlement to a rating in excess of 40 percent 
disabling for degenerative joint disease of the lumbar spine 
and 20 percent disabling for herniated nucleus pulposus of 
the cervical spine. Accordingly, the Board is required to 
remand these issues to the RO for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for tinnitus, arthritis of 
the legs, arthritis of the shoulders, and hives will be 
addressed in the REMAND portion of this decision.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have an auditory threshold of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz; does not have an auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels or greater; and did 
not achieve a speech recognition score of less than 94 
percent using the Maryland CNC Test.

2.  The veteran's hiatal hernia is manifested by recurrent 
epigastric distress with pyrosis and regurgitation, 
accompanied by substernal and arm pain.  There is no evidence 
of anemia, melena or loss of weight.  There are no symptom 
combinations productive of considerable or severe impairment 
of health.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2003).


2.  The criteria for a 10 percent evaluation for hiatal 
hernia have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.7, 4.112, 4.114, Diagnostic Code 
7346 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In June 2001 the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claim.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would obtain the 
veteran's service medical records and assist the veteran in 
obtaining evidence such as private medical records, 
employment records, or records from other Federal agencies.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  The 
Board notes that the June 2001 notice letter, which preceded 
the September 2001 rating decision, satisfies the timing 
element of the Pelegrini decision for the veteran's claim on 
appeal.  

With respect to VA's duty to assist the veteran, the RO 
requested the veteran's service medical records and the 
private medical records identified by the veteran.  Further, 
the veteran was afforded a VA examination in connection with 
his claims for service connection.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Entitlement to service connection for hearing loss

The veteran contends that he developed bilateral hearing loss 
due to exposure to loud noise during service.  For purposes 
of applying VA laws, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

On the authorized audiological evaluation conducted during 
the veteran's separation examination in July 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
40
45
LEFT
50
45
50
40
45

On the authorized audiological evaluation conducted during 
the VA examination in June 2001, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
15
20
20
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner stated in his report that test results indicate 
hearing within normal limits through 3000 Hz with a mild 
sensorineural hearing loss at 4000 Hz in both ears.  The 
examiner also stated that word recognition was excellent in 
both ears.  Immittance testing revealed normal middle ear 
pressure and compliance in both ears.  Contralateral acoustic 
reflexes were within normal limits in both ears.  No evidence 
of acoustic reflex decay.  Otoacoustic emissions were 
performed.  Responses were noted in both ears which suggested 
normal outer hair cell functioning in the cochlea.  The 
examiner noted that hearing thresholds are typically better 
than 30 dB to elicit an OAE response.  

The veteran presented on January 8, 2002 with complaints of 
hearing difficulty.  While the VA audiologist's assessment 
was "flat moderate to severe sensorineural hearing loss 
(AU)", the competent medical evidence does not indicate that 
the veteran has a hearing impairment upon which compensation 
benefits may be based. Accordingly, service connection is not 
warranted.  38 C.F.R. §§ 3.303, 3.385.

As the preponderance of the evidence is against the claim for 
service connection for hearing loss, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial compensable evaluation for hiatal 
hernia

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a hiatal hernia.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In April 2003 the veteran 
perfected an appeal with respect to the initial ratings 
assigned by the RO for his hiatal hernia.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The June 2001 VA examination indicated that the veteran 
complained of recurrent "upset stomach" and regurgitation.  
The veteran did not recall a diagnosis of reflux disease.  
Physical examination of the veteran found his abdomen to be 
somewhat protruding with no masses or tenderness.  The 
examiner noted that bowel sounds were decreased and no 
perianal lesions were seen.  The veteran was diagnosed with 
hiatal hernia, with symptoms consistent with GERD.

In September 2001, the veteran presented to his private 
physician with complaints of indigestion problems including 
upset stomach, reflux sensation and chest pain.  In October 
2001, the veteran presented with heartburn, slight weight 
loss, and persistent reflux.  In May 2002 the veteran 
presented with complaints of heartburn, indigestion, as well 
as increased epigastric and arm pain.

The record indicates that an undated, handwritten clinic note 
by Dr. DCS reveals that the veteran presented with increasing 
epigastric pain, increased reflux and a bad taste in his 
mouth.  The physician's assessment was that the veteran was 
experiencing worsening symptoms of hiatal hernia.  

The veteran's testimony on October 31, 2003 indicated that he 
has heartburn, regurgitation, and sharp pains below his chest 
bone above his stomach which shoot up to his arm.  The 
veteran noted that he had lost some weight but then he put it 
back on because he was not doing his exercises.  The veteran 
noted that he did have some difficulty swallowing but that 
his physician had told him that he had nothing wrong with his 
esophagus and did not have gastroesophageal reflux disease.  
The veteran also stated that his physician recommended that 
he sleep at an angle sitting up.    

The veteran's service-connected hiatal hernia is currently 
noncompensable under 38 C.F.R. § 4.114, DC 7346.  Under this 
code, a maximum 60 percent rating is assigned when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is applicable when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is available when two or more of the symptoms 
listed under the 30 percent criteria are present, with less 
severity.

In this regard, the veteran has described recurrent symptoms 
of regurgitation, arm pain, recurrent heartburn that is 
accompanied by epigastric pain.  Therefore, the Board finds 
that the veteran's hiatal hernia warrants a 10 percent 
evaluation under Diagnostic Code 7346.  38 C.F.R. § 4.7 
(2002).

While the veteran's service-connected disability has clearly 
been manifested by recurrent epigastric distress with 
pyrosis, and regurgitation, accompanied by substernal and arm 
pain, for the next higher rating of 30 percent, there must be 
evidence of recurrent dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of considerable impairment of health, and a 
preponderance of the evidence is against such a finding.  
More specifically, the veteran's overall physical condition 
has not been considerably impaired by his symptoms associated 
with his hiatal hernia. The evidence instead reflects fairly 
consistent weight, no difficulty swallowing, and there is no 
indication that the veteran's appetite has been affected by 
his symptoms.  While the VA examiner in June 2001 stated that 
the veteran's general health was fair, the veteran's hiatal 
hernia is but one disability suffered by the veteran.  The 
veteran also suffers from a herniated nucleus pulposus of the 
cervical spine and degenerative changes and disk bulge of the 
low back as well as other disabilities, all of which 
contribute to the veteran's overall state of health.  
Consequently, the Board cannot conclude that the veteran's 
symptoms more nearly approximate the criteria required for a 
30 percent evaluation.

Clearly, the veteran's hiatal hernia has not been manifested 
by the type of GI symptoms indicative of the level of 
symptomatology required for a 60 percent rating under 
Diagnostic Code 7346.  As was noted above, the veteran's 
disability has not been shown to produce severe impairment of 
the veteran's health under Diagnostic Code 7346.


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to an initial 10 percent evaluation for 
hiatal hernia is granted. 

 
REMAND

In regard to the veteran's tinnitus claim, it does not appear 
that the VA examiner during the June 2001 examination 
addressed the issue except to state that the veteran 
complained of constant severe tinnitus in both ears.  The 
examiner noted that the veteran reported a history of noise 
exposure.  The veteran's DD214 reflects that the veteran was 
a safety superintendent for 3 years, a safety technician for 
14 years, and an ACFT machinist technician for almost 6 
years.  The veteran testified on October 31, 2003 that while 
he was a machinist working on aircraft he was exposed to 
significant noises.



In regard to the veteran's claim for hives, the veteran's 
service medical records indicate that the veteran presented 
at least five times between July 1980 and March 1981 with 
complaints of rash on his body.  The veteran was diagnosed in 
July with erythema multiforme/allergic reaction.  In March 
1981 the assessment was history of urticaria.  Post-service 
medical records reveal that the veteran presented twice in 
November 1998 and once in October 1999 with hives.  At the 
October 2001 hearing, the veteran stated that he had been 
told that the reason for his hives was most likely 
nonsteroidal anti-inflammatory drugs that he has been taking 
over the years.  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to determine whether 
or not the veteran's tinnitus, arthritis of the legs and 
shoulders, and hives are related to his military service.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, this claim is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case pertaining to the issues of 
entitlement to an increased rating for 
degenerative joint disease of the lumbar 
spine and herniated nucleus pulposus of 
the cervical spine.

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, severity, and etiology of the 
veteran's present tinnitus, arthritis of 
the shoulders and legs, and hives.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any and 
all indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's claims folder, including a copy 
of this REMAND, should be reviewed by the 
examiner(s) in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Based on review of the entire 
record and examination of the veteran, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's current tinnitus, 
arthritis of the shoulders and legs, and 
hives are related to the veteran's 
military service or to the veteran's 
service-connected disabilities.    

3.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



